Citation Nr: 1706662	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purposes of establishing entitlement to a one-time payment from the Filipino Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel










INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his August 2011 VA Form 9, the appellant requested a Travel Board hearing.  In July 2014 correspondence, the Oakland, California RO notified the appellant that his Travel Board hearing was scheduled for a date in September 2014.  In an August 2014 statement, the appellant indicted he wished to have a video-conference hearing instead.  The Board remanded the case in July 2015 in order to afford the appellant such a hearing.  However, to date, he still has not been afforded a video-conference hearing.  Thus, the case must be remanded for the appellant's still-pending request for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing in accordance with his request.  Notify the appellant of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

